    

IN THE UNITED STATES DISTRICT COURT Fl § § ’,.J
FOR THE DISTRICT OF MONTANA "“'"
BILLINGS DIVISION MAR 1 3 ng

C|erk, U S Dismct Courl
District Ol Montana

 

Ba‘||ings
UNITED STATES OF AMERICA,
CR lS-SZ-BLG-SPW
Plaintiff,
vs. ORDER
DANTE LAMAR KING,
Defendant.

 

 

Before the Court is Defendant Dante Lamar King’s five motions in limine.
'(Doc. 39). For the following reasons, the Court grants King’s first, second, third,
and fourth motions and denies the fifth motion.
I. Facts

On April 19, 2018, King Was indicted for Felon in Possession of a Firearm
in Violation of 18 U.S.C. § 922(g)(1). (Doc. l). The indictment alleges King
possessed a .38 caliber revolver on February 14, 2018. After King Was granted
several continuances, trial Was scheduled for April l, 2019. (Doc. 33). On
February 20, 2019, the United States provided King notice of its intent to use
Federal Rule of Evidence 404(b) evidence. (Doc. 40-4). The evidence consists of

an alleged assault King committed on his landlord on December 13, 2017. (Doc.

45). King allegedly brandished a .40 caliber semi-automatic pistol during the
assault. (Doc. 45 at 3).
II. Law

Motions in limine are procedural devices to obtain an early and preliminary
ruling on the admissibility of evidence Judges have broad discretion when ruling
on motions in limine. Jenkz'ns v. Chrysler Motors Corp., 316 F.3d 663,664 (7th 4
Cir. 2002). A motion in limine should not be used to resolve factual disputes or
weigh evidence. C & E Services, Inc., v. Ashland Inc., 539 F.Supp.Zd 316, 323
(D.D.C. 2008). To exclude evidence on a motion in limine "the evidence must be
inadmissible on all potential grounds." Ind. Ins. Co. v. K-Mart Corp., 326
F.Supp.Zd 844, 846 (N.D. Ohio 2004). Courts have wide discretion in considering
and ruling on motions in limine. See Luce v. U.S., 469 U.S. 38, 41 n.4 (1984).
III. Discussion

King seeks to exclude evidence (l) that he allegedly possessed a firearm on
December 13, 2017; (2) that law enforcement sought his arrest pursuant to a
warrant for another offense; (3) that he was sought by the Montana Violent
Offender’s Task Force; (4) that he has pending state criminal charges; and (5) that
he has previously been convicted of a violent crime or a crime involving a firearm.
The United States contests King’s first motion in limine, but clarifies it Will not

introduce evidence of the assault, only evidence that King allegedly possessed a

.40 caliber semiautomatic pistol on December 13, 2017. The United States
stipulates to King’s second, third, and fourth motions in limine, but reserves the
right to introduce such evidence if King opens the door during trial. The United
States requests the Court reserve ruling on King’s fifth motion in limine.

A. Alleged possession of a .40 caliber semiautomatic pistol on
December 13, 2017

Federal Rule of Evidence 404(b)(l) provides that “evidence of a crime,
wrong, or other act is not admissible to prove a person’s character in order to show
that on a particular occasion the person acted in accordance with the character.”
However, the evidence may be admissible for another purpose, such as proving
motive, opportunity, intent, preparation, plan, knowledge, identity, absence of
mistake, or lack of accident Fed. R. Evid. 404(b)(2). On request by a criminal
defendant, the government must provide reasonable notice before trial of its intent
to use Rule 404(b)(2) evidence. Fed. R. Evid. 404(b)(2)(A-B). The district court
may admit evidence of prior bad acts if it (l) tends to prove a material point; (2) is
not too remote in time; (3) is based upon sufficient evidence; and (4) in cases
where knowledge or intent is at issue, is similar to the offense charged. United
States v. Lozano, 623 F.3d 1055, 1059 (9th Cir. 2010). But evidence that satisfies
these elements must still be excluded under Rule 403 if its probative value is
substantially outweighed by unfair prejudice United States v. Bank.s, 514 F.3d

959, 976 (9th cir. 2008).

King argues he Was given insufficient notice of the Rule 404(b) evidence
and the Rule 404(b) evidence is inadmissible prior bad act evidence. The United
States responds its notice more than a month before trial was reasonable and the
Rule 404(b) evidence tends to prove King knowingly possessed the .38 caliber
revolver on February 14, 2018.

More than a month’s notice before trial was reasonable because it provided
King adequate time to examine the evidence, seek its exclusion with a motion in
limine, and/or change trial strategy or plea negotiations. The United States
satisfied Rule 404(b)’s notice requirement

The United States also satisfies the Lozano elements. In United States v.
Rendon-Duarte, the Ninth Circuit intimated evidence a defendant previously
knowingly possessed a firearm tends to prove a material point because it makes it
more likely the defendant knowingly possessed a firearm subsequently 490 F.3d
1142, 1145 (9th Cir. 2007). The Rule 404(b) evidence is not too remote in time
because it occurred two months prior to the act alleged in the indictment, and less
than a year and a half before trial. Courts routinely let in evidence older than that.
See United States v. Rude, 88 F.3d 1538, 1549-1550 (9th Cir. 1996) (citing various
cases). The Rule 404(b) evidence is reliable because two Witnesses will testify that
King possessed a .40 caliber semiautomatic pistol on December 13, 2017. United

Siaies v. Johnson, 132 F.3cl 1279, 1283 (9th Cir. 1997) (“[The] reliability threshold

is not a high one . . . .”). Finally, the Rule 404(b) evidence is similar enough to the
crime alleged here, particularly given the United States’ concession to restrict the
evidence to testimony that King possessed a .40 caliber semiautomatic pistol.
United States v. Arambula-Ruz'z, 987 F.2d 599, 603 (9th Cir. 1993).

Nonetheless, the Rule 404(b) evidence is inadmissible because it is more
prejudicial than probative The United States seeks to prove King knowingly
possessed a .38 caliber revolver on February 14, 2018 by showing that he allegedly
knowingly possessed a .40 caliber semiautomatic pistol on December 13, 2017.
Although the details of the alleged crime have not been presented to the Court,
King Was apparently arrested while in a stolen vehicle, in which there was a .38
caliber revolver. The United States’ brief indicates it needs the Rule 404(b)
evidence to prove King knew the .38 caliber revolver was in the vehicle,
presumably because King intends to argue he did not know. Rendon-Duarte may
grant the United States the liberty to use the Rule 404(b) evidence to make that
leap, but here, under these facts, Rule 403 does not.

Evidence that a defendant previously committed the crime for which he is on
trial can have a devastating impact on a jury. United States v. Bagley, 772 F.2d
482, 488 (9th Cir. 1985). Introduction of the prior act presents “a substantial risk
that all the exculpatory evidence will be overwhelmed by a jury’s fixation on the

human tendency to draw a conclusion which is impermissible in law: because he

did it before, he must have done it again.” Bagley, 772 F.2d at 488. The question
is whether the evidence tends to encourage the jury to find guilt from improper
reasoning United States v. Lookz'ng Cloud, 419 F.3d 781, 785 (8th Cir. 2005).
There is an inherent tension when the prior act evidence is similar to the
offense charged On one hand, as demonstrated in Rendon-Duarte, the similarity
makes the evidence probative On the other, as demonstrated in Bagley', the
similarity presents a substantial risk for an improper conviction, i.e., makes the
evidence prejudicial. Weighing those considerations here, the Court finds the
prejudicial effect substantially outweighs the probative value of the evidence
because King’s alleged possession of a .40 caliber semiautomatic pistol on
December 13, 2017, perhaps makes it slightly more likely King knowingly
possessed a .38 caliber revolver on February 14, 2018, but almost certainly
presents a substantial risk the jury will convict King solely because of the alleged
possession on December 13, 2017. The risk is too large, even with the use of a

limiting instruction, and the evidence is therefore excluded

 

1 Although the evidence in Bagley was impeachment by a prior conviction, the
Ninth Circuit’s concern is equally applicable here because the United States
intends to introduce evidence King previously possessed a firearm when he was
prohibited from doing so. Likewise, the Ninth Circuit’s analysis of the prejudicial
effect is applicable here because it held the evidence should have been excluded
under Rule 403. 772 F.2d at 487-488. And in either case the concern is the same:
the jury will use the evidence for an improper purpose despite being instructed on
the limited use of the evidence

B. King’s second, third, and fourth motions in limine

The United States stipulates to King’s second, third, and fourth motions in
limine, but reserves the right to introduce such evidence if King opens the door
during trial. The Court grants King’s second, third, and fourth motions in limine
on that condition.

C. King’s fifth motion in limine

King was convicted of robbery in Califomia in 2004. The United States
argues it is required to prove King is a convicted felon prohibited from possessing
firearms, but offers King the opportunity to stipulate to his prohibited status before
trial in accordance with Old Chiefv. United States, 519 U.S. 172, 192 (1997). The
Court will reserve ruling on this motion in limine until trial.
IV. Conclusion and order

It is hereby ordered:

1. King’s first motion in limine is granted The United States may not
introduce evidence King allegedly possessed a firearm on December 13, 2017.

2. King’s second, third, and fourth motions in limine are conditionally
granted

3. King’s fifth motion in limine is denied with leave to renew.

DATED this ¢,Z :day of March, 2019.

AW/,’¢z/MQZ/

/ sUsAN P. wArrERS
United States District Judge

